      Case 1:20-mj-08521-UA Document 17
                                     16 Filed 09/10/21
                                              09/07/21 Page 1 of 1

                                 JASON M. BAXTER
                                  ATTORNEY AT LAW
                               267 FIFTH AVENUE, SB100
                              NEW YORK, NEW YORK 10016
                                TELEPHONE (212) 889-9811




By ECF:
                                                       September 7, 2021
United States District Court
Southern District of New York                                            Application granted.
Honorable Ronnie Abrams
40 Foley Square                                                          SO ORDERED.
New York, NY 10007

       Re:     United States v.Sukhrob Sobirov                           ____________________
               Criminal Docket No. 20-MJ-8521                            Ronnie Abrams, U.S.D.J.
                                                                         September 8, 2021
Dear Judge Abrams:

        Please accept this letter as a respectful request to modify the conditions of release for
Defendant Sukhrob Sobirov. Based on a conversation with the AUSA and Pretrial Services,
the following proposed modifications are not opposed by the Government and Pretrial
Services consents to this modification.

        Mr. Sobirov is requesting to modify the conditions of his release is to allow him to
travel to Florida for vacation. He plans to travel from September 9-13 and will provide his
itinerary to pretrial services and he will continue to fulfill his reporting requirement.

Sincerely,




Jason M. Baxter, Esq.
